MANDATE

THE STATE OF TEXAS

TO THE 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 5, 2014, the cause upon appeal to
revise or reverse your judgment between

The City of San Antonio, (Appellant/Cross-Appellee), Appellant

V.

Kopplow Development, Inc., (Appellee/Cross-Appellant), Appellee

No. 04-09-00403-CV and Tr. Ct. No. 2004-CI-08167

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court awarding Kopplow Development, Inc. remainder damages in the
amount of $690,000 is REVERSED, and the case is REMANDED to the trial
court for a new trial on the issue of remainder damages related to the inverse
condemnation claim. Costs of the appeal are taxed against appellant/cross-
appellee the City of San Antonio.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 23, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-09-00403-CV

                       The City of San Antonio, (Appellant/Cross-Appellee)

                                                     v.

                     Kopplow Development, Inc., (Appellee/Cross-Appellant)

         (NO. 2004-CI-08167 IN 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $25.00   E-PAID        PAUL BARKHURST
MOTION FEE                         $10.00   E-PAID        JOE HINOJOSA
MOTION FEE                         $10.00   E-PAID        DAN FOSTER
FEES FOR SHIPPING CASES TO
S.C. OR CCA                        $25.00   PAID          WOMACK MCCLISH WALL FOSTER BROOKS
COPIES                             $25.00   PAID          DAN POZZA
MOTION FEE                         $15.00   PAID          WOMACK MCCLISH WALL FOSTER BROOKS
MOTION FEE                         $10.00   PAID          WOMACK MCCLISH WALL FOSTER BROOKS
OTHER FEES                         $25.00   PAID          DAN POZZA
OTHER FEES                         $25.00   PAID          WOMACK MCCLISH WALL FOSTER BROOKS
MOTION FEE                         $10.00   PAID          WOMACK MCCLISH WALL FOSTER BROOKS
MOTION FEE                         $10.00   PAID          DAN POZZA
MOTION FEE                         $10.00   PAID          DAN POZZA
MOTION FEE                         $10.00   PAID          WOMACK MCCLISH WALL FOSTER BROOKS
MOTION FEE                         $10.00   PAID          DAN POZZA
MOTION FEE                         $10.00   PAID          WOMACK MCCLISH WALL FOSTER BROOKS
MOTION FEE                         $10.00   PAID          DAN POZZA
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          WOMACK MCCLISH WALL & FOSTER
INDIGENT                           $25.00   PAID          WOMACK MCCLISH WALL & FOSTER
FILING                            $100.00   PAID          WOMACK MCCLISH WALL & FOSTER
FILING                            $175.00   EXEMPT        N/A


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


        Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 23, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853